Appellant insists that Bills of Exception Nos. 1 and 2 complaining of the introduction in evidence of the two letters which the district attorney had written to appellant manifest reversible error even in the absence of a statement of facts.
The trial court qualified the bills to show that when the letters were admitted in evidence, he instructed the jury that the letters could not be considered as any evidence as to the truth of the matters therein stated but could only be considered on the issue of appellant's knowledge of his wife's condition, if that condition had been shown to be true.
In the absence of the facts proven, we are still unable to say that the receipt of the letters in evidence should bring about a reversal. Every matter mentioned in the letters may have been proven to be true beyond question. The case of Peterson v. State, 70 S.W. 978, relied on by appellant, seems to be an aggravated case where the bills of exception, even in the absence of a statement of facts, showed proof of things with which the accused was entirely disconnected.
Believing the case to have been properly decided, the motion for rehearing is overruled.